NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 14-1580
                                      ____________

                                  CHARLES BRIDGES,
                                                Appellant

                                             v.

            COMMISSIONER OF SOCIAL SECURITY; JASPER J. BEDE;
                 JANET LANDESBURG; REANA SWEENEY
                             ____________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                             (E.D. Pa. No. 5-12-cv-02316)
                         District Judge: James Knoll Gardner
                                     ____________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   January 20, 2015

           Before: FISHER, JORDAN and GREENAWAY, Jr., Circuit Judges.

                                   (Filed: April 6, 2015)
                                       ____________

                                        OPINION*
                                      ____________




       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
FISHER, Circuit Judge.

       Charles Bridges, an administrative law judge (“ALJ”) with the Social Security

Administration (“SSA”), appeals the District Court’s denial of his motion for preliminary

injunctive relief as well as the District Court’s dismissal of two supplemental pleadings.

Bridges sought to enjoin his supervisors from temporarily removing him from hearing

disability cases until he completed a ten-day training session on agency policies. Bridges

has since completed the training session and has returned to hearing disability cases. We

will dismiss the appeal as moot.

                                              I.

       We write principally for the parties, who are familiar with the factual context and

legal history of this case. Therefore, we will set forth only those facts that are necessary

to our analysis.

       Bridges is an ALJ with the SSA’s office in Harrisburg, Pennsylvania. In June

2010, Bridges lost his position as the Hearing Office Chief ALJ for the SSA’s Harrisburg

office but remained an ALJ in that office. Following his position change, Bridges filed

this action against the Commissioner of the SSA and three individual ALJs for

discrimination on the basis of race in violation of Title VII of the Civil Rights Act1 and

for various due process and tort claims.




       1
           42 U.S.C. § 2000e.

                                              2
       The instant appeal, however, is limited to the District Court’s denial of Bridges’s

motion for a temporary restraining order or preliminary injunction that he filed on

February 21, 2014. On February 18, 2014, Bridges’s supervisors told him that he had

been subjected to a “focused review of adjudicated SSA disability cases for fiscal year

2013.”2 Based on this review—which SSA says showed that Bridges’s decisions in

disability cases did not comply with SSA standards—Bridges was told he had to attend a

ten-day training session. During this ten-day period, Bridges would not hear disability

cases, and his cases would be reassigned to other ALJs. Through his motion for

preliminary relief, Bridges sought to preserve the status quo, i.e., to enjoin his

supervisors’ requirement that he attend the ten-day training session.

       The District Court scheduled a hearing on the preliminary injunction motion for

February 24, 2014. On the day of the hearing, however, neither Bridges nor his counsel

appeared at the scheduled time and neither could be located. Counsel for defendants

appeared at the hearing and also filed an opposition to the preliminary injunction motion,

arguing that Bridges could not show a likelihood of irreparable harm. Based on the

parties’ written submissions, the District Court denied Bridges’s motion because he could

not satisfy any of the required elements for preliminary injunctive relief and because he

failed to prosecute the motion. Bridges filed a motion for reconsideration, but he

withdrew the motion before the District Court ruled on it.


       2
           (J.A. 34a (internal quotation marks omitted).)

                                               3
       In addition to the District Court’s denial of his preliminary injunction motion,

Bridges’s notice of appeal stated that he was also appealing the District Court’s dismissal

of his first supplemental pleading and its denial of his request to file a second

supplemental pleading. The first supplemental pleading concerned two positions Bridges

applied for but allegedly was denied a meaningful opportunity to be considered for due to

retaliation and discrimination based on his race. The second supplemental pleading

concerned a December 2013 change in the Hearing Office Chief ALJ position

description. Bridges alleged that the change in position description conferred new

authority on the Regional Chief ALJ to remove a Hearing Office Chief ALJ, thus

showing that his June 2010 removal from the position of Hearing Office Chief ALJ was

unlawful.

                                             II.

       The District Court had jurisdiction under 28 U.S.C. § 1331. This Court generally

has jurisdiction to review the denial of a preliminary injunction under 28 U.S.C.

§ 1292(a)(1). But when something happens during the course of litigation that

“prevent[s] a court from being able to grant the requested relief, the case must be

dismissed as moot.”3 Specifically, “when the event sought to be enjoined in a

preliminary injunction has occurred, an appeal from the order denying the preliminary


       3
         Blanciak v. Allegheny Ludlum Corp., 77 F.3d 690, 698–99 (3d Cir. 1996); see
also Clark v. K-Mart Corp., 979 F.2d 965, 967 (3d Cir. 1992) (noting that “mootness is a
jurisdictional issue”).

                                              4
injunction is moot.”4 Here, Bridges sought to enjoin the action requiring him to attend

training and temporarily reassigning his cases to other ALJs.5 He has since completed

the training and has been reinstated to hear cases.6 His appeal is therefore moot.7

       Additionally, we lack jurisdiction to review the District Court’s dismissal of

Bridges’s supplemental pleadings because that dismissal was not a final decision

appealable under 28 U.S.C. § 1291.

                                            III.

       For the reasons set forth above, we will dismiss the appeal as moot.




       4
          Scattergood v. Perelman, 945 F.2d 618, 621 (3d Cir. 1991).
       5
          (J.A. 31a (requesting the District Court to stay the “February 18, 2014
employment action . . . pending disposition of Plaintiff’s motion for preliminary
injunction”).)
        6
          (Supplemental App. SA405–06.)
        7
          Even if the appeal was not moot, we would affirm the denial of the preliminary
injunction motion because Bridges has failed to make a clear showing of irreparable harm
in the absence of preliminary relief. Both before the District Court and this Court,
Bridges has offered no evidence of irreparable injury and has instead argued that such
injury should be presumed. Bridges has not identified any authority for such a
presumption, and this Court has expressly rejected such a presumption in employment
discrimination cases. See Marxe v. Jackson, 833 F.2d 1121, 1127 (3d Cir. 1987).

                                             5